                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                               CIVIL ACTION NO. 15-40162-GAO

    LEONARD BRIGGS, GEORGE SKINDER, LOUIS MARKHAM, FRANCIS MCGOWAN,
    ERIC ROLDAN, ROLANDO S. JIMENEZ, and JENNIFER WARD, on behalf of themselves
                         and all others similarly situated,
                                    Plaintiffs,

                                                  v.

      MASSACHUSETTS DEPARTMENT OF CORRECTION; CAROL A. MICI,1
  COMMISSIONER OF THE MASSACHUSETTS DEPARTMENT OF CORRECTION;
    JENNIFER A. GAFFNEY,* DEPUTY COMMISSIONER OF CLASSIFICATION,
PROGRAMS, AND REENTRY DIVISION; COLETTE M. GOGUEN,* SUPERINTENDENT
 OF MCI-SHIRLEY; STEVEN SILVA,* SUPERINTENDENT OF MCI-NORFOLK; LISA
MITCHELL,* SUPERINTENDENT OF THE MASSACHUSETTS TREATMENT CENTER;
      ALLISON HALLET,* SUPERINTENDENT OF MCI-FRAMINGHAM; and
     MASSACHUSETTS PARTNERSHIP FOR CORRECTIONAL HEALTHCARE,
                              Defendants.


                              PRELIMINARY APPROVAL ORDER
                                       July 26, 2019

O’TOOLE, D.J.

        The plaintiffs and defendants have filed a joint motion, pursuant to Rule 23 of the Federal

Rules of Civil Procedure, for an order preliminarily approving their settlement agreement, which

resolves all claims in this action except for plaintiffs’ claims defined as “Reserved Claims” in the

settlement agreement. The Court has read and considered the motion and attached exhibits, the

settlement agreement, and the arguments made by the parties.

        For settlement purposes, the Court preliminarily certifies a plaintiff class consisting of all

individuals who are currently in Massachusetts Department of Correction (“DOC”) custody or in




1
 These parties, named in their official capacities, have been substituted as successors in office.
Fed. R. Civ. P. 25(d).
the future are placed in DOC custody, and who are currently or in the future become deaf or hard

of hearing.

       The Court preliminarily finds, for purposes of the settlement, that the elements required for

certification pursuant to Rule 23 of the Federal Rules of Civil Procedure have been satisfied: (a)

the members of the class are so numerous that their joinder in this action would be impracticable;

(b) there are questions of law and fact common to the class that predominate over any individual

questions, as well as appropriate injunctive and declaratory relief; (c) the plaintiffs’ claims are

typical of the claims of the class; (d) plaintiffs’ counsel has fairly and adequately represented and

protected the interests of the class; and (e) a class action is superior to other available methods for

the fair and efficient adjudication of the controversy.

       The Court preliminarily finds that the settlement agreement attached as Exhibit 2 to the

motion for preliminary approval appears to be fair, reasonable, and adequate. Under the terms of

the settlement agreement, DOC will update its policies where necessary for consistency with the

settlement agreement, and implement new practices regarding: (i) the identification and tracking

of deaf and hard-of-hearing inmates; (ii) the care, treatment, and accommodation of deaf and hard-

of-hearing inmates by DOC’s contract medical provider; (iii) the provision of qualified sign

language interpreters; (iv) the provision of telecommunication devices; (v) the implementation of

new training programs for DOC staff; (vi) the provision of visual and tactile notifications of non-

emergency announcements to deaf and hard-of-hearing inmates; and (vii) consideration of a deaf

or hard-of hearing inmate’s request at classification hearings to be housed at a DOC facility that

already houses another deaf or hard-of-hearing inmate. The settlement agreement also requires

DOC to revise existing, relevant internal policies to ensure they comply with applicable laws and

the other provisions within the settlement agreement.



                                                  2
       Under the settlement agreement, the parties will consult and timely agree upon a third party

to serve as the settlement monitor to assess DOC’s compliance with the terms of the settlement

agreement. The settlement monitor will prepare bi-annual reports regarding DOC’s

implementation of and compliance with the terms of the settlement agreement and will share those

reports with DOC and plaintiffs’ counsel.

       The settlement agreement calls for plaintiffs to dismiss DOC from this action, with the

exception of plaintiffs’ claims defined as “Reserved Claims” in the settlement agreement, if and

when the Court issues final approval of the settlement agreement.

       The Court will retain jurisdiction over this action during the settlement term (3 years) and

will be the sole forum for enforcement of the settlement’s terms, as described in the settlement

agreement.

       In addition, the Court preliminarily finds that plaintiffs and plaintiffs’ counsel fairly and

adequately represented the interests of the class, and that the proposed settlement was negotiated

at arms’ length and treats class members equitably.

       The Court approves the proposed notice attached as Exhibit 3 to the motion as appropriate

in this case and reasonably calculated to reach absent class members.

       Upon entry of this Preliminary Approval Order, the written notice shall be issued to class

members by Prisoners’ Legal Services sending the notice through first-class mail to currently

identified class members in DOC custody and by DOC posting the notice in a common area in

each DOC facility. Class members shall file any written objection to the proposed settlement no

later than September 6, 2019.

       A final fairness hearing shall take place on September 25, 2019 at 2:00 p.m. in Courtroom

22, 7th Floor of the John Joseph Moakley United States Courthouse, 1 Courthouse Way, Boston,



                                                3
Massachusetts 02210, to determine whether the proposed settlement is fair, adequate, and reasonable

as to the class members and should be approved.

       It is SO ORDERED.

                                                            /s/ George A. O’Toole, Jr.___
                                                            United States District Judge




                                                  4
